 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   DEBORAH B. WADLEIGH, State Bar No. 239550
     Supervising Deputy Attorney General
 3   RYAN J. ZALESNY, State Bar No. 281999
     Deputy Attorney General
 4    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 5    Telephone: (213) 269-6164
      Fax: (213) 897-7604
 6    E-mail: Ryan.Zalesny@doj.ca.gov
     Attorneys for Defendants R. Esmond, J. Gutierrez, B.
 7   Cates, and K. Holland
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LEON BROWN,                                        Case No. 2:21-cv-00878-AC
12
                                            Plaintiff, [PROPOSED] ORDER
13
                    v.                                  Action Filed: November 20, 2020
14

15   R. ESMOND, et al.,
16                                       Defendants.
17

18         Defendants R. Esmond, J. Gutierrez, B. Cates, and K. Holland (“Defendants”) have

19   requested pre-answer screening of the Complaint under the Prison Litigation Reform Act

20   (“PLRA”). Having considered the request and finding good cause, Defendants’ request is

21   GRANTED.

22         IT IS HEREBY ORDERED that the Complaint shall be screened. Defendants shall have

23   thirty days from the date of the screening order to file a responsive pleading to the Complaint, or

24   any portion thereof that survives the Court’s screening under 28 U.S.C. § 1915A.

25   DATED: May 18, 2021.

26

27

28
